Citation Nr: 0526168	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


INTRODUCTION

The veteran had active service from July 1945 until August 
1946 and from October 1950 until February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

FINDING OF FACT

Audiological examination findings show the veteran exhibited 
98 percent speech discrimination with an average decibel loss 
of 39 in the left ear, and 94 percent speech discrimination 
with an average decibel loss of 41 in the right ear. 


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2002 
letter from the RO to the veteran that was issued prior to 
the initial rating decision.  The letter included four 
attachments, including one entitled "What the evidence must 
show."  Although a copy of that attachment is not in the 
claims file, the principles of administrative regularity 
support a conclusion that the attachment was sent, and that 
the attachment explained what the evidence must show to 
support a claim for service connection.  See Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (there is a 
presumption of regularity in which it is assumed that 
government officials properly discharged their official 
duties).  The December 2002 letter was mailed after the 
receipt of the veteran's July 2002 claim for service 
connection for hearing loss.  The claim was granted in a May 
2003 rating decision and the veteran disagreed with the 
noncompensable rating assigned to his hearing loss.  
Consistent with the holding in VAOPGCPREC 8-2003, the veteran 
was not sent a second VCAA notice letter when he initiated 
his "downstream" claim for an increased rating.  However, 
the March 2004 statement of the case (SOC), provided the 
veteran with a copy of the laws and regulations pertaining to 
claims for increased ratings for hearing loss.  The SOC also 
included an explanation as to how the noncompensable rating 
was derived, and noted that the evaluation was based on 
objective testing.
 
Under these circumstances, the Board is satisfied that the 
notice requirements of the VCAA have been substantially met, 
and any deficiencies constitute no more than harmless error.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 
supra; Pelegrini, supra; see also Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  In 
the present case, the veteran's available service medical 
records and post-service VA treatment records have been 
obtained.  The veteran was asked to provide an authorization 
for VA to request medical records from his private physician 
or, alternatively, to assist the VA in obtaining those 
records for treatment for hearing loss received in 1995.  
However, the veteran provided neither the authorization nor 
the records from his private physician.  There is also no 
indication of any other relevant records that the RO failed 
to obtain.  

Assistance shall also include providing a medical or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran was afforded a VA 
audiology examination in January 2003.  

In short, the Board finds that the duty to notify and assist 
the veteran under the VCAA were satisfied, and the case is 
ready for appellate review.  

				II. Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id. It is necessary to 
evaluate the the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. §  4.2 (2004), and 
to resolve any reasonable doubt regarding the extent of the 
disability in veteran's favor.  38 C.F.R. § 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004). 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§  
4.1, 4.2. 4.41 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).   The present 
level of the veteran's claim is the primary concern in any 
claim for an increased rating.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2004).  
Under these criteria, evaluations of bilateral hearing loss 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2004).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 
6100 (2004).  

The provisions of 38 C.F.R. § 4.86(a) indicate that if 
puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or higher, an 
evaluation can be based either on Table VI or Table Via, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

As noted earlier, in a May 2003 rating decision the veteran 
was awarded service connection for hearing loss, and a 
noncompensable rating was assigned.  The veteran disagreed 
with that rating and initiated the present appeal.  As the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
noncompensable disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The noncompensable rating was based on findings in a January 
2003 VA audiology examination.  The audiologist in that 
examination provided a diagnosis of the left ear reflecting 
mild to moderately severe sensorineural hearing loss in the 
2000-4000 Hertz (Hz) region and, similarly, a diagnosis of 
the right ear reflecting mild to moderately severe 
sensorineural hearing loss in the same 2000-4000 Hz range.

The January 2003 examination report demonstrates 98 percent 
speech discrimination in the left (better) ear.  Decibel (dB) 
loss at the puretone threshold of 1000 Hz is 10, with a 30 dB 
loss at 2000 Hz, a 55 dB loss at 3000 Hz, and a 60 dB loss at 
4000 Hz.  The average decibel loss is 39 in the left ear.  
From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived 
for the left ear.  This is determined by intersecting the 
percent of speech discrimination row with the puretone 
threshold average column.

The right (poorer) ear shows the percent of speech 
discrimination is 94.  Decibel (dB) loss at 1000 Hz is 10 dB, 
with a 35 dB loss at 2000, a 55 dB loss at 3000, and a 65 dB 
loss at 4000.  The average decibel loss for the right ear is 
41.  From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is 
determined for the right ear.  This again is determined by 
intersecting the percent speech discrimination row with the 
puretone threshold average column.  Either ear could be used 
as the poorer ear for 38 C.F.R. § 4.85's Table VII as they 
both equate to the same Roman Numeral.   A zero percent 
evaluation was derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row 1, the better (left) ear with column I, the 
poorer (right) ear.        

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's 
situation as the audiometric results in January 2003 did not 
show puretone thresholds of loss of 55 decibels or greater in 
the four relevant frequencies for both ears.  The provisions 
of 38 C.F.R. § 4.86(b) are also not applicable as neither ear 
is shown to manifest 30 decibels or less at 1000 Hz, or 70 
decibels or more at 2000 Hz.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's hearing loss, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2.  The Board has also considered the 
veteran's statements of record and the severity of the 
disability during the entire period from the initial 
assignment of a noncompensable disability rating to the 
present time.  See Fenderson, supra.  However, the veteran's 
hearing loss does not warrant a higher schedular evaluation.  
Should the veteran's hearing loss disability change in the 
future, he may request reevaluation, but at the present time 
there is no basis for a compensable evaluation.  See 
38 C.F.R. § 4.1.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule.  
However, this case does not present such a state of balance 
between the positive evidence and negative evidence to allow 
for a favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Nor is this case one in which the RO should have considered 
referral to the Undersecretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
"extra scheduler evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability or disabilities." 38 C.F.R. §  
3.321(b)(1) (2004).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  38 
C.F.R. § 3.321(b)(1) (2004). 

The Board finds no evidence of an exceptional disability 
picture in this case.  The schedular evaluations for hearing 
loss are not inadequate.  The veteran has not required any 
recent periods of hospitalization for his service connected 
hearing loss.  The veteran stated only that "my condition is 
worse than indicated and I am in need of hearing aids."  
There is no evidence in the claims file that marked 
interference with employment has resulted from the service-
connected disability.  Thus, the Board finds that the absence 
of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service connected 
disability.  The disability is appropriately rated under the 
schedular criteria.

There is little judgment involved in determining the 
disability rating in loss of hearing cases.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).   The law's provisions 
are clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss.  

The Board is sympathetic to the statements of the veteran 
that he needs hearing aids and that his problem only gets 
worse, not better.  However, absent documented audiology 
results reflecting more severe impairment than that shown in 
the available medical evidence discussed above, there is no 
basis to assign a higher disability rating.  


ORDER

The claim for an increased (compensable) evaluation for 
service connected bilateral hearing loss is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


